Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered October 15, 2001, convicting her of promoting prostitution in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, her arrest did not violate the rule of Payton v New York (445 US 573 [1980]), as the evidence established that her arrest was not effected in her home.
The defendant’s remaining contentions either are unpreserved for appellate review, without merit, or do not require reversal, as any error was harmless in light of the overwhelming evidence of guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Myers, 305 AD2d 429 [2003], lv denied 100 NY2d 597 [2003]). Ritter, J.P., Florio, Friedmann and H. Miller, JJ., concur.